Richard Fellows negotiated the purchase of the land, paid the consideration, and took the deed in his wife's name, under circumstances which show it was not a gift to or settlement upon her, but created a use in his favor. The plaintiffs claim title to the premises as the heirs of the wife, and the defendants under a deed of Richard to them.
Under the statute of uses (27 Hen. VIII, c. 10), which is in force in this state, Richard, who was the cestui que use, became the legal owner of the land. The statute of uses executes the use, and vests the legal estate in the cestui que use. Hutchins v. Heywood, 50 N.H. 491. Richard's title passed by his deed to the defendants. Osgood v. Eaton, 62 N.H. 512.
Decree for the defendants.
YOUNG, J., did not sit: the others concurred. *Page 411